Wilson, Judge:
This matter is presently before me on a remand from a classification proceeding decided by the first division of this court in E. Leitz, Inc. v. United States, 36 Cust. Ct. 391, Abstract 59812. The judgment entered therein stated: “* * •* that the matters be remanded to a single judge in reappraisement pursuant to the provisions of Title 28 U. S. C. § 2636 (d).”
The matter has been submitted for decision upon an agreed statement of facts entered into by and between counsel for the respective parties hereto.
Upon the agreed facts, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (d)), to be the proper basis for determining the values of the involved merchandise and that such values are as follows:
Entry No. Merchandise United States dollars per each
905591 6 Polarizing Microscopes CM-U 110RU fitted with special $334. 04 level for stage UT-5.
“ 6 wooden containers to fit_ 22. 96
909453 12 Microscopes ORTHOLUX with Binocular monocular tube 495. 60 OIYEESINE instead of binocular tube ORSEH.
“ 12 wooden containers to fit_ 5. 60
973643 2 Polarizing Microscopes SY 110GZ_ 551. 04
“ 2 wooden containers to fit_ 25. 76
all items less 25 per centum discount
I further find such values to be the dutiable values of said merchandise.
*536Insofar as the action relates to all other merchandise, it is hereby dismissed.
Judgment will be entered accordingly.